The motion of appellant for a clarification is granted. Our entry (68 Ohio St.3d 238, 626 N.E.2d 73) is amended nunc pro tunc. The opinion of the court of appeals is vacated to the extent it deals with issues discussed in Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, and/or clarified in Newman v. United Ohio Ins. Co. (1994), 69 Ohio St.3d 1204, 631 N.E.2d 157, decided today. We do not disturb the remainder of the opinion of the court of appeals.
This cause is remanded to the trial court to apply Savoie and Newman.
A.W. Sweeney, Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright, J., dissents.
Moyer, C.J., not participating.